The only point upon which a rehearing is sought is as to the claimed credit of $5,000 and, as to which, we adhere to our former ruling.
There seems to be some uneasiness and misunderstanding as to what we hold as to the publication of notices of mortgage sales. It will be observed that the sale in this case was held invalid not upon the nature of the paper alone, but because the purchase was made by the mortgagee, and other facts set out in the opinion as well. We did not hold that the publication had to be made in a daily paper or one of the largest circulation in the county, or that where the notice conformed to the requirements of the mortgage and the purchase was made in good faith by a third person the sale would be invalid. We simply followed the case of Hayden v. Smith, 216 Ala. 428,113 So. 293, and applied the rule there laid down to the facts in the instant case.
THOMAS, BROWN, and KNIGHT, JJ., concur.